DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s election filing on 08/30/2021.
Applicant’s cancelation of claim 4 is acknowledged and require no further examining.  Claims 5, 7, 12, ad 15 are withdrawn due to be drawn to non-elected species.  Claims 1-3, 6, 8-11, 13-14, and 16-20 are pending and examined below.

Election/Restrictions
Applicant’s election with traverse of Species 1, the embodiment shown in Figures 9-11, in the reply filed on 08/30/2021 is acknowledged.  The traversal is on the ground(s) that the election refers to other characteristics other than just welding.  This is not found persuasive because species of embodiment are considered independent or distinct when the different species have mutually exclusive characteristics.  Just because some species have exclusive characteristics pertaining to the type of fastening between the flexible section and the impact section and some species have exclusive characteristics pertaining to the type of projection on the impact section does not make the different species one embodiment.  
For example, Species 1, the embodiment shown in Figures 9-11, has a flexible section welded to the center of the impact section and the impact section has a squire cross section and a tracking projection.  This makes Species 1 distinct from Species 2, the embodiment shown in Figures 12-13, because Species 2 has the flexible section 
It should also be pointed out, on pages 4-5 of the Specifications, the different species are disclosed as different embodiments.
The requirement is still deemed proper and is therefore made FINAL.

Claims 5, 7, 12, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/30/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the extension as stated in claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 8, the phrase “the leading end part of the flexible driver segment being welded in the groove” renders claim 8 because it is unclear how the leading end of the flexible driver segment has a leading end part and an extension welded to the impact section.  Claim 8 is dependent of claim 2 and claim 2 discloses an extension from the leading end of the flexible driver segment is welded to a trailing end part of the 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,464,196 in view of reference Hugghins (2013/0180728). It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the elongate driver of US Patent 10,464,196 by incorporating the welding, extension, and groove as taught by Hugghins, since page 1 paragraph 7 of Hugghins states such a modification would allow the self-aligning of the two element along a common axis when fixed together.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 8, 10, 13, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over reference Stilwell (2475527) in view of reference Hugghins (2013/0180728).
Regarding claim 1, Stilwell disclose a fastening tool (10) comprising:
a tool body (11) having a passage (18) therein,
wherein the passage (18) having a curvilinear passage section (23) and a first linear passage section (24) having a first linear direction, and
wherein the curvilinear passage section (23) contiguous at a leading end thereof with a trailing end of the firs linear passage section (24);
an elongate driver (48, 52, 54) mounted in and slidable along the passage (18),
wherein the driver (48, 52, 54) having a linear impact (48) and a flexible driver segment (52),

wherein the flexible driver segment (52) constrained by an inside surface of the curvilinear passage section (23) for curvilinear sliding therealong, and
wherein the linear impact driver segment (48) and a leading part of the flexible driver segment (52) constrained by an inside surface of the first linear passage section (24) for linear sliding therealong.
(Figure 2 and Column 1 lines 31-43, Column 2 lines 19-25, 29-36, 42-49)
However, Stilwell does not disclose the trailing end of the linear impact segment is welded to a leading end of the flexible driver segment.
Hugghins disclose welding a first element (30) to a second element (40), wherein the first element (30) comprises an extension (33), and wherein the second element (40) comprises a groove (43) configured to receive the extension (33). (Figure 3 and Page 3 paragraph 34)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the elongate driver of Stillwell by incorporating the welding, extension, and groove as taught by Hugghins, since page 1 paragraph 7 of Hugghins states such a modification would allow the self-aligning of the two element along a common axis when fixed together.
Regarding claim 2, Stilwell modified by Hugghins disclose an extension (Hugghins – 33) from, and integral with, the leading end of the flexible driver segment 
Regarding claim 3, Stilwell modified by Hugghins disclose the leading end of the impact segment (Stilwell – 48) has one of a circular and a rectangular cross section. (Stilwell – Figure 4)
Regarding claim 6, Stilwell modified by Hugghins disclose the extension (Hugghins – 33) is thinner than the leading end of the flexible driver segement (Stilwell – 52). (Hugghins – Figure 3)
Regarding claim 8, Stilwell modified by Hugghins disclose a groove (Hugghins – 43) formed in the extension (Hugghins – 33) of the impact segment (Stilwell – 48), wherein the leading end part of the flexible driver segment (Stilwell – 52) being welded in the groove (Hugghins – 43). (Hugghins – Page 3 paragraph 34)
Regarding claim 10, Stilwell modified by Hugghins disclose the curvilinear passage (Stilwell – 23) is one of a round and a rectangular in cross-section. (Stilwell – Figure 2, 4)
Regarding claim 13, Stilwell modified by Hugghins disclose the first linear passage section (Stilwell – 24) has an inside surface portion at least partially defining a passage core (Stilwell – see figure 2 below), 
wherein the linear impact segment (Stillwell – 48) and the leaign part of the flexible segment (Stilwell – 52) have an outside surface portion at least partially defining a driver core (Stilwell – see figure 2 below), 

(Stilwell – Figure 2 and Column 2 lines 19-25)
[AltContent: textbox (Outside Wall)][AltContent: arrow][AltContent: textbox (Passage Core)][AltContent: arrow][AltContent: textbox (Driver Core)][AltContent: arrow][AltContent: rect][AltContent: textbox (Stilwell)]
    PNG
    media_image1.png
    428
    721
    media_image1.png
    Greyscale

Regarding claim 16, Stilwell modified by Hugghins disclose the curvilinear passage section (Stilwell – 23) being contiguous at its other end thereof with a second linear passage section (Stilwell – 22) extending in a second linear direction different from the first linear section, and the driver (Stilwell – 48, 52, 54) having a linear hammer segment (Stilwell – 54) constrained by an inside surface of the second linear passage section (Stilwell – 22) for sliding therealong in the second linear direction, a trailing end of the flexible driver (Stilwell – 52) being welded to a leading end part of the hammer segment. (Stilwell – Figure 2 and Column 1 lines 31-43, Column 2 lines 29-36)
Regarding claim 17, Stilwell modified by Hugghins disclose a wall (Stilwell – see figure 2 above) on the outside of the curvilinear passage section (Stilwell – 23), the wall at respective ends thereof being generally tangential to the first and the second linear direction. (Stilwell – Figure 2)
Regarding claim 19, Stilwell modified by Hugghins disclose the driver (Stilwell – 48, 52, 54) is drivable in response to a downward blow applied to the hammer segment (Stilwell – 54) to drive a fastener (Stilwell – N) form a stored position in the tool body (Stilwell – 11) to a fastening position outside of the tool body (Stilwell – 11). (Stilwell – Figure 2 and Column 2 lines 42-49)
Regarding claim 20, Stilwell modified by Hugghins disclose the flexible driver segment (Stilwell – 52) has a length between the weld thereof with the impact segment (Stilwell – 48) and the weld thereof with the hammer segment (Stilwell – 54) that is longer than the aggregate of the length of the curvilinear passage section (Stilwell – 23) combined with a total longitudinal movement of the driver (Stilwell – 48, 52, 54) from a pre-impact position to a fastener driven position. (Stilwell – Figure 2 and Column 2 lines 2 lines 29-34)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over reference Stilwell (2475527) in view of reference Hugghins (2013/0180728) as applied to claim 1 above, and further in view of references Fink (2284517) and Carmien (6227075).
Regarding claim 9, Stilwell modified by Hugghins disclose the claimed invention as stated above but do not disclose the flexible driver segment is made of spring steel and the impact is made of hardened steel.

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the flexible driver segment of Stilwell by incorporating the pair of spring steel straps as taught by Fink, since page 2 column 1 lines 21-26 of Fink states such modification would allow for simplified construction of the flexible driver segment.
Carmien discloses a device for striking apparatus (10) made of hardened steel. (Column 1 lines 20-24, Column 4 lines 10-19)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the impact segment of Stilwell by incorporating the hardened steel as taught by Carmien, since column 1 lines 20-24 of Carmien states such a modification would provide the durable impact member with extended service life.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over reference Stilwell (2475527) in view of reference Hugghins (2013/0180728) as applied to claim 13 above, and further in view of reference Hohle-Halske (3612428).
Regarding claim 14, Stilwell modified by Hugghins disclose the claimed invention as stated above but do not disclose the driver core has an outwardly radially extending projection.

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the driver core of Stilwell by incorporating the radially extending projection and groove as taught by Hohle-Haske, since column 2 lines 53-57 of Hohle-Haske states such a modification would allow for especially smooth travel of the driver core.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over reference Stilwell (2475527) in view of reference Hugghins (2013/0180728) as applied to claim 16 above, and further in view of reference Hedrick (3542273).
Regarding claim 18, Stilwell disclose the second linear passage section (22) extends generally vertically. (Figure 2)
However, Stilwell modified by Hugghins do not disclose the first linear passage section is inclined at an angle between 30 and 60 degrees to the horizontal.
Hedrick disclose a fastening tool comprising: a elongate driver (76); and a passage (20), wherein the elongate driver (76) slidably moves within the passage (20), and wherein the passage is inclined at an angle between 30 and 60 to the horizontal. (Figure 3 and Column 3 lines 15-21, Column 6 lines 59-67)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the first linear passage section of Stilwell by incorporating the incline at an angle between 30 and 60 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731